AO 91'(Rev x 01j f 7 '.'

 

 

United States District Court

SOUTHERN DISTRICT OF TEXAS

 

 

MCALLEN DIVI S ION
UNITED STATES OF AMERICA

V_ United States Dlstrlct CoLQRlMlNAL CONIPLAINT
Southern District Of Texas
Juan Car|os Gonzalez PR/NchAi_ F|LED Case Number;
YoB: 1998 ,
united states citizen MAY 3 2019 M-1 9-101 5-Nl

Davld J. Brad|ey, C|erk

(Name and Address of Defendant)

_ I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May,1_ 2019 in Starr County, m

the Southern District of Texas - defendants(s) did,
(T rack Statutory Language of Ojj’ense) \

 

knowingly bring to the United States, aliens, namely Edgar Juarez-Ramires and Wa|ter Valdez-Ramos, both
citiznes of Guatema|a, along with eighteen (18) other undocumented aliens, for a total of twenty (20),
knowing that said persons were aliens, at a place other than as designated by the Secretary of Home|and
Security;

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(i) FELONY
I further state that I am a(n) U.S. Senior Border Patrol Agent 'and that this complaint is based on the
following facts:

On May 1, 2019, a Border Patrol camera operator observed two rafts with several subjects onboardl crossing the
Rio Grande River from |V|exico into the United States.

y

A Border Patrol Boat unit responded and observed one of the rafts, occupied by a single subject, leaving the United
States riverbank and attempting to return to i\/lexico. The Boat unit approached the raft and detained the subject,
later identified as Juan Carlo`s Gonzalez, a United States Citizen.

Subsequent|y, the camera operator advised agents that he had visual of approximately twenty (20) subjects in the
brush, just north of where the raft had crossed. Border Patrol Agents responded and encountered a total of twenty
(20) subjects who admitted to being illegally present in the United States.

l

All subjects were placed under arrest and transported to Border Patrol Statlons for processing.

/

Continued on the attached sheet and made a part of this complaint EYes |:| No

` - s' 'j:(/L"`i
own threw W ii

 

 

 

Jon M. Chan Senior Patrol Agent
Swom to before me and subscribed m my presence, Printed Name of Complainant
May 3, 2019 at ilIchl|en, Texas
Date City and State
J Scott Hacker , U. S. Magistrate Judge

 

 

Name and Title of Judicia| Officer V/ of JMia| Officer

Case 7119-m1-mereewree'ee1@aa§+rgedaa3r Page 2 Of 2
SOUTHERN D|STR|CT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CR|MlNAL COMPLA|NT:

M-19-1015-M
RE: Juan Car|os Gonzalez

CONTINUATION :
PR|NC|PAL STATEMENT:

Juan Car|os Gonzalez, la United States Citizen, was advised of his |Vliranda Rights, stated
he understood his Rights, and agreed to answer questions Without the presence of an
attorney. ,

Gonzalez claimed a subject from I\/|iguei A|eman, l\/|exico, asked him to smuggle a group
of people into the United States in exchange for money. Gonzalez accepted the offer but
was unaware of how much he Was going to be compensated Gonzalez admitted he
crossed a group of adults and children, on a raft, from l\/|exico into the United States.

Edgar Juarez-Ramirez and Walter Valdez-Ramos are being held as material witnesses in
this case.

Page 2

